MEMORANDUM OPINION
                               Nos. 04-10-00627-CR & 04-10-00628-CR

                                           Jayson ALCORTA,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2008CR11631 & 2009CR1889
                            Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 8, 2010

DISMISSED

           The trial court’s certification in each of these appeals states that “this criminal case is a

plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record, which was

filed on CD-ROM in each appeal, contains a written plea bargain, and the punishment assessed

did not exceed the punishment recommended by the prosecutor and agreed to by the defendant;

therefore, the trial court’s certifications accurately reflect that the underlying cases are plea-

bargain cases. See TEX. R. APP. P. 25.2(a)(2).
                                                                    04-10-00627-CR & 04-10-00628-CR


       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). On October 27, 2010, we ordered that

these appeals would be dismissed pursuant to rule 25.2(d) unless an amended trial court

certification showing that the appellant has the right of appeal was made part of the appellate

record by November 24, 2010. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, no pet.). No response was filed. In the absence of an amended trial court certification

showing that the appellant has the right of appeal, rule 25.2(d) requires this court to dismiss these

appeals. Accordingly, the appeals are dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-